Citation Nr: 0905929	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from May 1946 to March 1949.  
The Veteran died in January 1988.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that he died in 
January 1988.  The immediate cause of death was listed as 
thrombotic territory of MCA (middle cerebral artery).  

2.  At the time of the Veteran's death, he was not service-
connected for any disabilities.

3.  The cause of the Veteran's death did not have its onset 
during or within any applicable presumptive period, and is 
not shown to be related to any in-service injury or disease.

4.  At the time of the Veteran's death in January 1988, the 
Veteran had no pending claims.

5.  The appellant filed a claim for accrued benefits more 
than one year after the Veteran's death.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
The appellant maintains that the Veteran fell from a crane he 
was operating during his service in Japan which led to 
perthes disease, a shortening of the left leg.  While the 
appellant acknowledges that the Veteran's death "might not" 
be related to his military service she contends that he was 
disabled due to military service for at least ten years prior 
to his death and therefore service connection for his death 
is warranted.  The appellant further contends that the 
Veteran's July 1960 request for Veteran's benefits was never 
responded to and that she is entitled to accrued benefits 
pending since that date.  

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c). 

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Under 38 
U.S.C.A. § 1318, VA death benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran 
died of nonservice-connected causes, if the veteran's death 
was not the result of his or her own willful misconduct and 
at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran died in January 1988.  The death 
certificate lists the cause of death as thrombotic territory 
of MCA (a.k.a., a stroke).  During the Veteran's lifetime, 
service connection was not in effect for any disorder.  A 
review of the claims file shows that the Veteran filed claims 
for entitlement to service connection for perthes disease, or 
a shortening of the left leg in July 1960 and September 1978, 
however, service connection for perthes disease of the left 
leg was denied in October 1960, November 1960, and again in 
December 1978.  Service connection was denied for perthes 
disease because there was no indication of the disease during 
service and because perthes disease is a constitutional or 
developmental abnormality and could not be service-connected 
under the law. 

In support of the appellant's argument she submitted a 
private medical record dated in November 1961 showing perthes 
disease of the left leg.  She also submitted a letter from 
the Veteran to the Adjutant General of the United States Army 
dated in July 1960 in which the Veteran requested 
"accumulated furlough and allotment of service pay for 
services rendered."  The appellant contends that this claim 
was never responded to and remains pending.  

As above, while the Veteran made several claims for service 
connection for perthes disease during his lifetime, service 
connection was never afforded for this disorder.  Thus, a 
November 1961 private treatment record showing a diagnosis of 
perthes disease is of no value in this appeal.  

The Veteran's July 1960 request to the Adjutant General of 
the United States Army was not a claim for VA benefits.  
Thus, there were no pending claims.    

Given the evidence of record, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the Veteran's death is related to service.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Service treatment records are 
negative for any disability associated with a stroke.  
Moreover, the record contains no competent medical evidence 
relating the Veteran's fatal stroke to his active military 
service, including his non-service-connected perthes disease.  

As for the appellant's contention that she meets the criteria 
for death benefits under 38 U.S.C.A. § 1318 since her husband 
was totally disabled for 10 years prior to his death, the 
Board notes a claim for those specific benefits was denied by 
the RO in a separate, unappealed, September 2007 rating 
decision, is not before the Board at this time and need not 
be discussed herein.  Nevertheless, the Board points out that 
the veteran was not receiving, nor was he entitled to 
receive, compensation for a service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death.  Thus, 38 
U.S.C.A. § 1318 is not applicable in this case.

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim.  Nevertheless, unsupported 
by medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The overwhelming evidence indicates that the cause of the 
Veteran's death was thrombotic territory of MCA, which 
occurred 39 years after service.  There is nothing in the 
record establishing a causal connection between the Veteran's 
fatal stroke and any incident of his active military service.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim, and service connection for the cause of 
the Veteran's death must be denied.  The Board has considered 
the benefit of the doubt rule, but as the evidence is not in 
relative equipoise, the rule is not for application at this 
time.  38 U.S.C.A. § 5107(b).  

Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence of record at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement, will be paid to survivors, as provided 
by law. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications 
for accrued benefits must be filed within one year after the 
date of death. 38 U.S.C.A. § 5121(c).


As above, the Veteran was not service-connected for any 
disorder during his lifetime and there were no pending claims 
prior to his death.  Entitlement to service connection for 
perthes disease was denied in October 1960, November 1960, 
and December 1978 decisions.  Also, the Veteran's July 1960 
request for "accumulated furlough and allotment of service 
pay for services rendered" was made to the Adjutant General 
of the United States Army and was not a claim for VA 
benefits.

Thus, the Board concludes that the appellant's claim for 
accrued benefits is without merit.  First, at the time of the 
Veteran's death he was not entitled to service connection for 
perthes disease or any other VA benefits.  Second, the 
appellant filed her application for benefits in August 2006, 
more than 18 years after the Veteran's death.  As above, 
applications for accrued benefits must be filed within one 
year after the date of death. 38 U.S.C.A. § 5121(c).  Given 
this conclusion, it is clear that, at the time of the 
Veteran's death, the Veteran was not entitled to any VA 
benefits.  The threshold legal criteria for the appellant's 
entitlement to accrued benefits have not been met and the 
appeal must be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  


As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the appellant for the issue of entitlement to accrued 
benefits.  Those duties are not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
specific notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.  

The RO provided the appellant pre-adjudication notice by 
letter dated in August and September 2006.  Because service 
connection was not in effect for any disabilities suffered by 
the Veteran, properly tailored notice need not have included 
the items listed in (1) and (2) above.  Thus, the notice was 
sufficient with regard to Hupp.  The notice informed the 
appellant that the evidence needed to show that the Veteran 
died from a service-related injury or disease; notice that 
encompasses, in layperson's terms, the requirements for 
substantiating a claim that the Veteran died of a condition 
that warranted service connection. 

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned.  Dingess, 19 Vet. App. at 
473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board although 
she declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA need not obtain a medical opinion with respect to the 
service connection claim decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  In this case, there is no competent evidence 
that suggests a causal link between the Veteran's death and 
any incident of active duty.  Indeed, in view of the absence 
of a related disorder during service and the 39 year gap 
between the Veteran's death and active duty, relating the 
Veteran's death to his service would be entirely speculative.  
Therefore, there is no duty to provide a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), McLendon, supra.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Accrued benefits are denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


